TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00254-CV




                                      In re Shaun Haenes




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied.        See Tex. R. App. P. 52.8(a).

Relator’s motion for leave to file a writ of mandamus is dismissed as moot.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: June 8, 2021